Public Utilities Commission, No. 12-1842-GA-EXM. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
On May 17, 2013, appellant’s merit brief, the appendix to appellant’s merit brief, and the supplement to the brief were filed in error while this case was in mediation. See S.Ct.Prae.R. 19.01(A).
The court hereby returns this case to the regular docket under S.Ct.Prae.R. 19.01. Appellant’s merit brief, appendix, and supplement are deemed filed as of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prae.R. 16.02 through 16.07. As provided in S.Ct.Prae.R. 16.07, the court may dismiss this case or take other action if the parties fail to timely file merit briefs.